Anderson, J.,
delivered the opinion of the court.
The appellee, Mrs. Monnie B. Lee, a resident citizen of the state of Tennessee, in her individual capacity and also as next friend and guardian for her child, William T. Lee, Jr., filed her bill in the chancery court of Washington county against her husband, William T. Lee, Sr., a resident citizen of the said county of Washington. Leaving off the caption and the first paragraph, in which the parties complainant and defendant are stated, the bill is in this language:
“Your complainant would further charge that by a decree of a court of competent jurisdiction, to-wit, the chancery court of the Thirteenth chancery division of the state of. Tennessee, complainant was granted a divorce from the defendant William T. Lee, and said defendant required to pay said complainant for the support of her minor child William T. Lee, Jr., the sum of twenty-five dollars monthly, beginning the 11th day of August, 1919, copy of which decree is filed herewith marked Exhibit A.
‘ ‘ Complainant charges that said monthly allowance of twenty-five dollars referred to above amounts now to the total sum of one thousand, one hundred and twenty-five *871dollars and that no part thereof has been paid. Complainant further charges that said William T. Lee, as the father of said minor child William T. Lee, Jr., is under the legal obligation to support said minor child, and said obligation has rested upon said defendant William T. Lee ever since the 11th day of August, 1919, and. prior thereto, and that a reasonable sum to be paid by said William T. Lee for said purpose would be the sum of twenty-five dollars per month since said 11th day of August, 1919, and a. total sum to this date of one thousand, one hundred and twenty-five dollars; that complainant charges that said defendant has not discharged his said obligation in that regard, but has willfully, failed and refused so to do to any extent whatsoever, and that by reason thereof complainant has been compelled to .maintain and support said child since August 11, 1919, at a cost to her of twenty-five dollars per month, or a total of one thousand, one hundred and twenty-five dollars, which is a reasonable expenditure therefor. Complainant further charges that she was by said decree of said court given the care, custody, and control of said minor child, and now sues herein not only in her own right but as the guardian and next friend of said minor child.
“Complainant alleges that the said defendant William T. Lee is'insolvent and the only property owned by him is an undivided one-seventh interest in a certain part of lot 2 of block 6 of the Third addition to the city of Green-ville, in said county, being that part of said lot 2 owned by Mrs. Jennie 0. Lee in her lifetime, from whom said defendant William T. Lee inherited his one-seventh interest, said property being particularly described in an exhibit hereinafter referred to, marked Exhibit-B, and having been sold and converted into cash as hereinafter alleged.
“Complainant charges that in a certain cause styled Carrie Bell Lyle et al. v. Hattie Lee Hughes et al., being numbered 7286 on the general docket of this honorable *872court, a decree was rendered by this honorable court on the 8th day of March, 1923, appointing defendant B. F. Wasson, Jr., a commissioner to sell at public outcry to the highest bidder for cash, or one-fourth cash and the remainder payable in one, two, and three annual installments, at the south door of the courthouse of said.county on the 28th day of April, 1923, between the hours of 11 o’clock a. m. and 4 o’clock p. m., the entire part of said lot 2 owned by said Jennie O. Lee in her lifetime, and on which she resided, said cause 7286 being a partition suit for the partition of said land of said Jennie 0. Lee between the heirs of said Jennie 0. Lee, said W. T. Lee being a party defendant to said suit. Complainant charges that said defendant Ben F. Wasson, Jr., gave notice according to law as such commissioner that he will make said sale on said 28th day of April, 1923, in accordance with the terms of said decree, said decree providing a minimum price of seven thousand dollars at said sale. Complainant charges that said defendant Ben F. Wasson, Jr., made said sale at said time and place and sold said property for seven thousand, one hundred dollars cash, and is now proceeding to have same confirmed and will -then distribute to said defendant W. T. Lee his one-seventh share of the proceeds of said sale, amounting to nine hundred and fifty dollars in cash, after paying all costs, which will then.be delivered to and concealed in this state by said W. T. Lee, so as to be beyond the process of this court, or will be transferred by said W. T. Lee so as to defeat the rights of the complainant, who is without adequate remedy at law to enforce her rights herein against said W. T. Lee.
“Therefore complainant prays that summons issue to said defendants, commanding them to appear and plead, answer, or demur to this bill, answer under oath being waived, at the June rules of this court, and that pending the said payment of said proceeds of said sale, nine hundred and fifty dollars cash, by said B. F. Wasson, Jr., as such commissioner, to said W. T. Lee, a writ of sequestra*873tion he issued for the purpose of an impounding of the said property, to-wit, said nine hundred and fifty dollars cash, the proceeds of said sale in the hands of or coming into the possession of the said B. F. Wasson, Jr., commissioner, belonging to said W. T. Lee and holding subject to the final decree of this court, and that on final hearing a decree be recorded in favor of complainant individually, or as guardian and next friend of said minor, against said W. T. Lee as prayed for herein in the sum of one thousand, one hundred and twenty-five dollars, and that the said property so impounded by said writ of sequestration be by this court fixed as a fund out of which said decree shall be paid to the extent it will do so, and for such other, further, and special relief as to equity belongs. ’ ’
The affidavit required by statute for a writ of sequestration was made, and the writ issued and served as prayed for in the bill. Appellant demurred to appellee’s bill and also made a motion to quash said writ of sequestration, which demurrer and motion were overruled by the trial court, from which decree appellant was granted an appeal to settle the principles of the cause.
Appellant contends that appellee’s bill states no cause of action against him because under the law since appellee was awarded the custody of their child, said William T. Lee, Jr., it was her duty to support the child, and not his duty; that the decree of the Tennessee court, divorcing appellant and appellee and requiring appellant to contribute twenty-five dollars per month for the support of the said child, being based alone on publication of notice to appellant as á nonresident defendant, is void as to that feature requiring the support of the child by appellant. The appellee concedes appellant’s position with reference to the decree for support, but contends that, nevertheless, the law is that where the decree of divorce awards the custody of minor children to the wife but makes no provision for their support, it is still the duty of the father to support them, and, if under those *874circumstances the • mother furnishes the support, the father becomes her debtor to that extent, for which she may recover against him.
There is some authority to the contrary, but the weight and the better reasoned authorities sustain appellee’s contention. The principle that where a father is deprived of the custody, society, and services of his child there is no liability on his part to furnish it a support, has no application to a case where the court granting the divorce has adjudged the father either unfit, or the mother more fit than he, to have the custody of the child. Certainly the father should not be relieved from the support of this child under the one or the other of those circumstances. -9 R. C; L., pp. 479 to 486, inclusive, pars. 295, 296, 297, and 301. We would not be understood as holding that there rests the absolute duty upon the father, under any and all circumstances, to support his children whose custody has been awarded to the mother in the decree of divorce, but we do hold that under such circumstances the common-law duty rests upon him to support them, unless there is some reason shown to the court why he should be relieved from that obligation. The principle involved is clearly stated in Ramsey v. Ramsey, 121 Ind. 215, 23 N. E. 70, 6 L. R. A. 682.
Appellee’s bill states a case against appellant which requires an answer. Unless there is some reason known to the law shown why appellant should not have supported his child for the period from the date of the divorce decree in Tennessee and the filing of the bill in this cause, appellee is entitled to recover from him whatever sums have been necessarily expended by her in that behalf.
Appellant contends that the gravamen of appellee’s bill is exclusively of legal and not equitable cognizance. Therefore the court below was without jurisdiction and the writ of sequestration ought to have been quashed and appellee’s bill dismissed. Under section 147 of the Constitution an appeal to settle the principles of the cause does not involve the question of jurisdiction as between *875the circuit and chancery courts. That section of the Constitution provides in substance that no judgment or decree in a chancery or circuit court, rendered in a civil cause, shall be reversed on the ground of want of jurisdiction to render such judgment or decree because of a mistake as to whether the cause is of equity or common-law jurisdiction. The chancery court assumed jurisdiction of this cause and, if in doing so it erred, there being no other error in the case, still the cause cannot be reversed on that ground alone. This question is ruled by White v. Willis, 111 Miss. 417, 71 So. 737. The question arose in that case exactly like it did in the present case. ___
Appellant assigns further as error the action of the court in overruling appellant’s motion to quash the writ of sequestration. Appellee was appellant’s creditor. She sought by her bill to enforce payment of her indebtedness. Appellee alleged that appellant was execution proof except in so far as the fund in court derived from the sale of the property in which appellant had an interest, which would soon be distributed to the parties entitled thereto.
Section 539, Code of 1906 (section 296, Hemingway’s Code), provides for writs of sequestration for personal property in cases of attachments in chancery “as in other cases.” And section 562, Code of 1906 (section 322, Hemingway’s Code), provides that when a bill is filed in chancery, in reference to personal property, upon the making of the affidavit and bond required therefor, a writ of sequestration shall issue. And section 553, Code of 1906 (section 313, Hemingway’s Code), the statute authorizing a creditor’s bill before judgment and nulla bona execution, provides, among other things, that upon the filing of such a bill a writ of sequestration or injunction, or both, may be issued upon like terms and conditions as such writs may be issued in other cases, etc.
Independently of statute, a court of equity has jurisdiction when appropriate to issue a writ of sequestration for the seizure and preservation of personal property *876so that it may be subject to any final decree that shall be rendered in the cause. Dean v. Boyd, 86 Miss. 204, 38 So. 297; Lumber Co. v. Bank, 86 Miss. 419, 38 So. 313. In discussing the office of the writ of sequestration, it said in 24 R. C. L, section 23, p. 785, among other things: ‘ ‘ The writ has been employed in this country both by the federal and state courts having chancery jurisdiction. It is used as a mesne process of attachment to create a lien on property of every description, or against a person in contempt, and also as a judicial writ, resembling an execution at law, to secure performance of a decree and to preserve the property pending suit.”
We are of opinion that appellee was entitled to the writ of sequestration to impound and hold, until final decree of the court, the only assets belonging to appellant within the jurisdiction of the court.

Affirmed and remanded.